Exhibit 10.2

PATRIOT NATIONAL, INC.

2014 OMNIBUS INCENTIVE PLAN

1. Purpose. The purpose of the Patriot National, Inc. 2014 Omnibus Incentive
Plan is to provide a means through which the Company and other members of the
Company Group may attract and retain key personnel and to provide a means
whereby directors, officers, employees, consultants and advisors (and
prospective directors, officers, employees, consultants and advisors) of the
Company and other members of the Company Group can acquire and maintain an
equity interest in the Company, or be paid incentive compensation, including
incentive compensation measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company Group and
aligning their interests with those of the Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “Absolute Share Limit” has the meaning given such term in Section 5(b) of
the Plan.

(b) “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

(c) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award, Other Cash-Based Award and
Performance Compensation Award granted under the Plan.

(d) “Award Agreement” means the document or documents by which each Award is
evidenced.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means, as to any Participant, unless the applicable Award Agreement
states otherwise, (i) “Cause”, as defined in any employment or consulting
agreement between the Participant and the Service Recipient in effect at the
time of such Termination, or (ii) in the absence of any such employment or
consulting agreement (or the absence of any definition of “Cause” contained
therein), the Participant’s (A) willful neglect in the performance of the
Participant’s duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties; (B) engagement in conduct in connection with the
Participant’s employment or service with the Service Recipient, which results,
or could reasonably be expected to result in, material harm to the business or
reputation of the Company or any other member of the Company Group;
(C) conviction of, or plea of guilty or no contest to, (I) any felony; or (II)
any other crime that results, or could reasonably be expected to result in,
material harm to the business or reputation of the Company or other member of
the Company Group; (D) material violation of the written policies of the Service
Recipient, including but not limited to those



--------------------------------------------------------------------------------

relating to sexual harassment or the disclosure or misuse of confidential
information, or those set forth in the manuals or statements of policy of the
Service Recipient; (E) fraud or misappropriation, embezzlement or misuse of
funds or property belonging to the Company or any other member of the Company
Group; or (F) act of personal dishonesty that involves personal profit in
connection with the Participant’s employment or service to the Service
Recipient.

(g) “Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this Plan, the following acquisitions shall not
constitute a Change in Control: (I) any acquisition by the Company or any
Affiliate; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; or (III) in respect of an Award held
by a particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant);

(ii) during any period of twelve (12) months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or

(iii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company to any Person that is not an Affiliate of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

2



--------------------------------------------------------------------------------

(i) “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.

(j) “Common Stock” means the common stock, par value $0.001 per share, of the
Company (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).

(k) “Company” means Patriot National, Inc., a Delaware corporation, and any
successor thereto.

(l) “Company Group” means, collectively, the Company and any its Subsidiaries.

(m) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(n) “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.

(o) “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause;
(iii) the breach of any noncompetition, nonsolicitation or other agreement
containing restrictive covenants, with any member of the Company Group; or
(iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.

(p) “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability”, as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Disability”
contained therein), a condition entitling the Participant to receive benefits
under a long-term disability plan of the Company Group in which such Participant
is eligible to participate, or, in the absence of such a plan, the complete and
permanent inability by reason of illness or accident to perform the duties of
the occupation at which a Participant was employed or served when such
disability commenced. Any determination of whether Disability exists shall be
made by the Company (or designee) in its sole and absolute discretion.

(q) “Effective Date” means January 15, 2015.

(r) “Eligible Director” means a person who is (i) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act; (ii) with respect to actions
intended to obtain the exception for performance-based compensation under 162(m)
of the Code, an “outside director” within the meaning of Section 162(m) of the
Code; and (iii) with respect to actions undertaken to comply with the rules of
the NYSE or any other securities exchange or inter-dealer quotation system on
which

 

3



--------------------------------------------------------------------------------

the Common Stock is listed or quoted, an “independent director” under the rules
of the NYSE or any other securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted, or a person meeting any similar
requirement under any successor rule or regulation.

(s) “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; (iii) consultant or advisor to any member of the Company
Group who may be offered securities registrable pursuant to a registration
statement on Form S-8 under the Securities Act; or (iv) any prospective
employees, directors, officers, consultants or advisors who have accepted offers
of employment or consultancy from any member of the Company Group (and would
satisfy the provisions of clauses (i) through (iii) above once he or she begins
employment with or providing services to any member of the Company Group), who,
in the case of each of clauses (i) through (iv) above has entered into an Award
Agreement or who has received written notification from the Committee or its
designee that they have been selected to participate in the Plan.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(u) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(v) “Fair Market Value” means, on a given date, if (i) the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported; or (iii) the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Common Stock;
provided, however, as to any Awards granted on or with a Date of Grant of the
date of the pricing of the Company’s initial public offering, “Fair Market
Value” shall be equal to the per share price the Common Stock is offered to the
public in connection with such initial public offering.

(w) “GAAP” has the meaning given such term in Section 14(b) of the Plan

(x) “Immediate Family Members” has the meaning given such term in Section 14(b)
of the Plan.

 

4



--------------------------------------------------------------------------------

(y) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(z) “Indemnifiable Person” has the meaning given such term in Section 4(e) of
the Plan.

(aa) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(bb) “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(cc) “Non-Employee Director” means a member of the Board who is not an employee
of any member of the Company Group.

(dd) “NYSE” means the New York Stock Exchange.

(ee) “Option” means an Award granted under Section 7 of the Plan.

(ff) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

(gg) “Other Cash-Based Award” means an Award granted under Section 10 of the
Plan that is payable without reference to the value of Common Stock.

(hh) “Other Stock-Based Award” means an Award granted under Section 10 of the
Plan that is payable with reference to the value of Common Stock.

(ii) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(jj) “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(kk) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(ll) “Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(mm) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

 

5



--------------------------------------------------------------------------------

(nn) “Performance Period” means the one or more periods of time of not less than
12 months, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

(oo) “Permitted Transferee” has the meaning given such term in Section 14(b) of
the Plan.

(pp) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

(qq) “Plan” means this Patriot National, Inc. 2014 Omnibus Incentive Plan, as it
may be amended from time to time.

(rr) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(ss) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(tt) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(uu) “SAR Period” has the meaning given such term in Section 8(c) of the Plan.

(vv) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(ww) “Service Recipient” means, with respect to a Participant holding a given
Award, either the member of the Company Group by which the original recipient of
such Award is, or following a Termination was most recently, principally
employed or to which such original recipient provides, or following a
Termination was most recently providing, services, as applicable.

(xx) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(yy) “Strike Price” has the meaning given such term in Section 8(b) of the Plan.

 

6



--------------------------------------------------------------------------------

(zz) “Subsidiary” means, with respect to any specified Person:

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

(ii) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(aaa) “Substitute Award” has the meaning given such term in Section 5(e) of the
Plan.

(bbb) “Sub-Plans” means any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

(ccc) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient.

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time he or she takes any action with respect to an Award under the Plan that is
intended to qualify for the exemptions provided by Rule 16b-3 or to qualify as
performance based compensation under Section 162(m) of the Code, as applicable,
be an Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.

 

7



--------------------------------------------------------------------------------

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in, or exercised for, cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (x) adopt Sub-Plans.

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of the Company or any Subsidiary, the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of, or which is allocated to, the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
Non-Employee Directors. Notwithstanding the foregoing in this Section 4(c), it
is intended that any action under the Plan intended to qualify for the
exemptions provided by Rule 16b-3 under the Exchange Act, and/or the exceptions
under Section 162(m) of the Code related to persons who are subject to
Section 16 of the Exchange Act and/or who are, or who are reasonably expected to
be, “covered employees” for purposes of Section 162(m) of the Code, will be
taken only by the Board or by a committee or subcommittee of two or more
Eligible Directors. However, the fact that any member of such committee or
subcommittee shall fail to qualify as an Eligible Director shall not invalidate
any action that is otherwise valid under the Plan.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any other member of the Company
Group, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

 

8



--------------------------------------------------------------------------------

(e) No member of the Board, the Committee or any employee or agent of the
Company or any Subsidiary (each such person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
Agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company’s approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, and the Company shall advance to
such Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined, as provided below,
that the Indemnifiable Person is not entitled to be indemnified); provided, that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice. The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts,
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s or any Subsidiary’s organizational
documents. The foregoing right of indemnification shall not be exclusive of or
otherwise supersede any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, individual indemnification
agreement or contract or otherwise, or any other power that the Company may have
to indemnify such Indemnifiable Persons or hold them harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Awards to one or more Eligible
Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, no more than 2,824,968 shares of Common
Stock (the “Absolute Share Limit”) shall be available for Awards under the Plan;
(ii) subject to Section 12

 

9



--------------------------------------------------------------------------------

of the Plan, no more than the number of shares of Common Stock equal to the
Absolute Share Limit may be issued in the aggregate pursuant to the exercise of
Incentive Stock Options granted under the Plan; and (iii) the maximum number of
shares of Common Stock subject to Awards granted during a single fiscal year to
any Non-Employee Director, taken together with any cash fees paid to such
Non-Employee Director during the fiscal year, shall not exceed $500,000 in total
value (calculating the value of any such Awards based on the grant date fair
value of such Awards for financial reporting purposes).

(c) Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, terminated, settled in cash, or otherwise is
settled without delivery to the Participant of the full number of shares of
Common Stock to which the Award related, the undelivered shares will again be
available for grant. Shares of Common Stock withheld in payment of the exercise
price or taxes relating to an Award and shares equal to the number of shares
surrendered in payment of any Exercise Price or Strike Price, or taxes relating
to an Award, shall be deemed to constitute shares not issued to the Participant
and shall be deemed to again be available for Awards under the Plan; provided,
however, that such shares shall not become available for issuance hereunder if
either: (i) the applicable shares are withheld or surrendered following the
termination of the Plan; or (ii) at the time the applicable shares are withheld
or surrendered, it would constitute a material revision of the Plan subject to
stockholder approval under any then-applicable rules of the national securities
exchange on which the Common Stock is listed.

(d) Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit; provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

6. Eligibility. Participation in the Plan shall be limited to Eligible Persons.

7. Options.

(a) General. Each Option granted under the Plan shall be evidenced by an Award
Agreement, in written or electronic form, which agreement need not be the same
for each Participant. Each Option so granted shall be subject to the conditions
set forth in this Section 7,

 

10



--------------------------------------------------------------------------------

and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement. All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. Incentive
Stock Options shall be granted only to Eligible Persons who are employees of the
Company Group, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the Code. No
Option shall be treated as an Incentive Stock Option unless the Plan has been
approved by the stockholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of an Incentive Stock Option, the terms
and conditions of such grant shall be subject to, and comply with, such rules as
may be prescribed by Section 422 of the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.

(c) Vesting and Expiration; Termination.

(i) Options shall vest and become exercisable in such manner and on such date or
dates or upon such events as determined by the Committee; provided, however,
that notwithstanding any such vesting dates or events, the Committee may in its
sole discretion accelerate the vesting of any Options at any time and for any
reason. Options shall expire upon a date determined by the Committee, not to
exceed ten (10) years from the Date of Grant (the “Option Period”); provided,
that if the Option Period (other than in the case of an Incentive Stock Option)
would expire at a time when trading in the shares of Common Stock is prohibited
by the Company’s insider trading policy (or Company-imposed “blackout period”),
then the Option Period shall be automatically extended until the 30th day
following the expiration of such prohibition. Notwithstanding the foregoing, in
no event shall the Option Period exceed five (5) years from the Date of Grant in
the case of an Incentive Stock Option granted to a Participant who on the Date
of Grant owns stock representing more than 10% of the voting power of all
classes of stock of any member of the Company Group.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of: (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding Options granted to such Participant shall

 

11



--------------------------------------------------------------------------------

immediately terminate and expire; (B) a Participant’s Termination due to death
or Disability, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for one year thereafter (but in no event beyond the
expiration of the Option Period); and (C) a Participant’s Termination for any
other reason, each outstanding unvested Option granted to such Participant shall
immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the Option Period).

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld. Options which
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company (or telephonic instructions to the extent
provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest; or (ii) by such
other method as the Committee may permit in its sole discretion, including,
without limitation: (A) in other property having a fair market value on the date
of exercise equal to the Exercise Price; (B) if there is a public market for the
shares of Common Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered (including telephonically
to the extent permitted by the Committee) a copy of irrevocable instructions to
a stockbroker to sell the shares of Common Stock otherwise issuable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price; or (C) a “net exercise” procedure effected by withholding
the minimum number of shares of Common Stock otherwise issuable in respect of an
Option that are needed to pay the Exercise Price and all applicable required
withholding and any other applicable taxes. Any fractional shares of Common
Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.

 

12



--------------------------------------------------------------------------------

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8. Stock Appreciation Rights.

(a) General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c) Vesting and Expiration; Termination.

(i) A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable in such manner and on such date or dates or upon such events
as determined by the Committee; provided, however, that notwithstanding any such
vesting dates or events, the Committee may, in its sole discretion, accelerate
the vesting of any SAR at any time and for any reason. SARs shall expire upon a
date determined by the Committee, not to exceed ten (10) years from the Date of
Grant (the “SAR Period”); provided, that if the SAR Period would expire at a
time when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), then the SAR
Period shall be automatically extended until the 30th day following the
expiration of such prohibition.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of: (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding SARs granted to such Participant shall
immediately terminate and expire; (B) a Participant’s Termination due to death
or Disability, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for one (1) year thereafter (but in no event beyond the expiration
of the SAR Period); and (C) a Participant’s Termination for any other reason,
each outstanding unvested SAR granted to such Participant shall immediately
terminate and expire, and each outstanding vested SAR shall remain exercisable
for ninety (90) days thereafter (but in no event beyond the expiration of the
SAR Period).

 

13



--------------------------------------------------------------------------------

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one
(1) share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income, employment and
any other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.

9. Restricted Stock and Restricted Stock Units.

(a) General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock Unit
so granted shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.

(b) Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 14(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, the Participant
generally shall have the rights and privileges of a stockholder as to such
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided, that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than, or in addition to, the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within fifteen (15) days
following the date on which the restrictions on such Restricted Stock lapse (and
the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate). To the
extent shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant

 

14



--------------------------------------------------------------------------------

evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company.

(c) Vesting; Termination.

(i) Restricted Stock and Restricted Stock Units shall vest, and any applicable
Restricted Period shall lapse, in such manner and on such date or dates or upon
such event or events as determined by the Committee; provided, however, that,
notwithstanding any such dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any Restricted Stock or Restricted Stock
Unit or the lapsing of any applicable Restricted Period at any time and for any
reason.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of a Participant’s Termination for any reason prior
to the time that such Participant’s Restricted Stock or Restricted Stock Units,
as applicable, have vested, (x) all vesting with respect to such Participant’s
Restricted Stock or Restricted Stock Units shall cease and (y) unvested shares
of Restricted Stock and unvested Restricted Stock Units, as applicable, shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination.

(d) Issuance of Restricted Stock and Settlement of Restricted Stock Units.

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or his or her
beneficiary, without charge, the stock certificate (or, if applicable, a notice
evidencing a book-entry notation) evidencing the shares of Restricted Stock
which have not then been forfeited and with respect to which the Restricted
Period has expired (rounded down to the nearest full share). Dividends, if any,
that may have been withheld by the Committee and attributable to any particular
share of Restricted Stock shall be distributed to the Participant in cash or, at
the sole discretion of the Committee, in shares of Common Stock having a Fair
Market Value (on the date of distribution) equal to the amount of such
dividends, upon the release of restrictions on such share and, if such share is
forfeited, the Participant shall have no right to such dividends.

(ii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or his or her beneficiary, without charge, one (1)share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (ii) defer the issuance of shares of Common Stock (or cash or
part shares of Common Stock and part cash, as the case may be) beyond

 

15



--------------------------------------------------------------------------------

the expiration of the Restricted Period if such extension would not cause
adverse tax consequences under Section 409A of the Code. If a cash payment is
made in lieu of issuing shares of Common Stock, the amount of such payment shall
be equal to the Fair Market Value of the Common Stock as of the date on which
the Restricted Period lapsed with respect to such Restricted Stock Units. To the
extent provided in an Award Agreement, the holder of outstanding Restricted
Stock Units shall be entitled to be credited with dividend equivalent payments
(upon the payment by the Company of dividends on shares of Common Stock) either
in cash or, at the sole discretion of the Committee, in shares of Common Stock
having a Fair Market Value equal to the amount of such dividends (and interest
may, at the sole discretion of the Committee, be credited on the amount of cash
dividend equivalents at a rate and subject to such terms as determined by the
Committee), which accumulated dividend equivalents (and interest thereon, if
applicable) shall be payable at the same time as the underlying Restricted Stock
Units are settled following the release of restrictions on such Restricted Stock
Units, and, if such Restricted Stock Units are forfeited, the Participant shall
have no right to such dividend equivalent payments.

(e) Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF [THIS CERTIFICATE AND] THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE PATRIOT NATIONAL, INC. 2014 OMNIBUS INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN PATRIOT NATIONAL, INC. AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF PATRIOT NATIONAL, INC.

10. Other Stock-Based Awards and Other Cash-Based Awards. The Committee may
issue unrestricted Common Stock, rights to receive grants of Awards at a future
date, other Awards denominated in Common Stock (including, without limitation,
performance shares or performance units, or other Awards denominated in cash,
including, without limitation, cash bonuses), under the Plan to Eligible
Persons, alone or in tandem with other Awards, in such amounts as the Committee
shall from time to time in its sole discretion determine. Each Other Stock-Based
Award granted under the Plan shall be evidenced by an Award Agreement, and each
Other Cash-Based Awards shall be evidenced such form as the Committee may
determine from time to time. Each Other Stock-Based Award or Other Cash-Based
Award, as applicable, so granted shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award Agreement
or other form evidencing such Award, including, without limitation, those set
forth in Section 14(c) of the Plan.

 

16



--------------------------------------------------------------------------------

11. Performance Compensation Awards.

(a) General. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. Notwithstanding anything in the Plan to the contrary, if the Company
determines that a Participant who has been granted an Award designated as a
Performance Compensation Award is not (or is no longer) a “covered employee”
(within the meaning of Section 162(m) of the Code), the terms and conditions of
such Award may be modified without regard to any restrictions or limitations set
forth in this Section 11 (but subject otherwise to the provisions of Section 13
of the Plan).

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula(e).
Within the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more members of the Company
Group, divisions or operational and/or business units, product lines, brands,
business segments, administrative departments, or any combination of the
foregoing) and shall be limited to the following, which may be determined in
accordance with generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis: (i) net earnings, net income (before or after taxes) or
consolidated net income; (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth, gross profit or gross profit growth; (v) net operating
profit (before or after taxes); (vi) return measures (including, but not limited
to, return on investment, assets, capital, employed capital, invested capital,
equity, or sales); (vii) cash flow measures (including, but not limited to,
operating cash flow, free cash flow, or cash flow return on capital), which may
but are not required to be measured on a per share basis; (viii) earnings before
or after interest, taxes, depreciation and/or amortization (including EBIT,
EBITDA and adjusted EBITDA); (ix) gross or net operating margins;
(x) productivity ratios; (xi) share price (including, but not limited to, growth
measures and total stockholder return); (xii) expense targets, cost reduction
goals, general and administrative expense savings or operating efficiency;
(xiii) reference premium or reference premium written; (xiv) objective measures
of customer/client satisfaction; (xv) working capital targets; (xvi) measures of
economic value added or other ‘value creation’ metrics; (xvii) enterprise value;
(xviii) sales; (xix) stockholder return; (xx) customer/client retention;
(xxi) competitive market metrics; (xxii) employee retention; (xxiii) objective
measures of personal targets, goals or completion of projects (including but not
limited to succession and hiring projects, completion of specific acquisitions,
dispositions, reorganizations or other corporate transactions or capital-raising
transactions,

 

17



--------------------------------------------------------------------------------

expansions of specific business operations and meeting divisional or project
budgets); (xxiv) comparisons of continuing operations to other operations;
(xxv) market share; (xxvi) cost of capital, debt leverage year-end cash position
or book value; (xxvii) strategic objectives; or (xxviii) any combination of the
foregoing. Any one or more of the Performance Criteria may be stated as a
percentage of another Performance Criteria, or used on an absolute or relative
basis to measure the performance of the Company and/or one or more members of
the Company Group as a whole or any divisions or operational and/or business
units, product lines, brands, business segments, administrative departments of
the Company and/or one or more members of the Company Group or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Criteria may be compared to the performance of a selected group of comparison
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate, or as compared to various stock market indices.
The Committee also has the authority to provide for accelerated vesting of any
Award based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under
Section 162(m) of the Code, the Committee shall, within the first ninety
(90) days of a Performance Period (or, within any other maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, specify adjustments or modifications to be made to
the calculation of a Performance Goal for such Performance Period, based on and
in order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (vi) acquisitions or divestitures; (vii) any other specific,
unusual or nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; (ix) discontinued operations and
nonrecurring charges; and (x) a change in the Company’s fiscal year.

(e) Payment of Performance Compensation Awards.

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last

 

18



--------------------------------------------------------------------------------

day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

(ii) Limitation. Unless otherwise provided in the applicable Award agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion. Unless otherwise provided in the
applicable Award Agreement, the Committee shall not have the discretion to:
(A) grant or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

(f) Timing of Award Payments. Unless otherwise provided in the applicable Award
Agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11. Any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date. Any Performance Compensation Award that is deferred and is otherwise
payable in shares of Common Stock shall be credited (during the period between
the date as of which the Award is deferred and the payment date) with dividend
equivalents (in a manner consistent with the methodology set forth in the last
sentence of Section 9(d)(ii) of the Plan).

12. Changes in Capital Structure and Similar Events.

(a) In the event of (i) any dividend (other than regular cash dividends) or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other

 

19



--------------------------------------------------------------------------------

property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the shares of
Common Stock, or (ii) unusual or nonrecurring events affecting the Company,
including changes in applicable rules, rulings, regulations or other
requirements that the Committee determines, in its sole discretion, could result
in substantial dilution or enlargement of the rights intended to be granted to,
or available for, Participants (any event in (i) or (ii), an “Adjustment
Event”), the Committee shall, in respect of any such Adjustment Event, make such
proportionate substitution or adjustment, if any, as it deems equitable, to any
or all of (A) the Absolute Share Limit, or any other limit applicable under the
Plan with respect to the number of Awards which may be granted hereunder;
(B) the number of shares of Common Stock or other securities of the Company (or
number and kind of other securities or other property) which may be issued in
respect of Awards or with respect to which Awards may be granted under the Plan
(including, without limitation, adjusting any or all of the limitations under
Section 5 of the Plan); and (C) the terms of any outstanding Award, including,
without limitation, (1) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property)
subject to outstanding Awards or to which outstanding Awards relate; (2) the
Exercise Price or Strike Price with respect to any Award; or (3) any applicable
performance measures (including, without limitation, Performance Criteria and
Performance Goals)).

(b) Without limiting the foregoing, except as may otherwise be provided in an
Award Agreement, in connection with any Adjustment Event, the Committee may, in
its discretion, provide for any one or more of the following:

(i) providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time (which shall not
be required to be more than ten (10) days) for Participants to exercise
outstanding Awards prior to the occurrence of such event (and any such Award not
so exercised shall terminate upon the occurrence of such event); and

(ii) cancelling any one or more outstanding Awards and causing to be paid to the
holders holding vested Awards (including, without limitation, any Awards that
would vest as a result of the occurrence of such event but for such
cancellation) the value of such Awards, if any, as determined by the Committee
(which, if applicable, may be based upon the price per share of Common Stock
received or to be received by other stockholders of the Company in such event),
including, without limitation, in the case of an outstanding Option or SAR, a
cash payment in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Committee) of the shares of Common Stock subject
to such Option or SAR over the aggregate Exercise Price or Strike Price of such
Option or SAR, respectively (it being understood that, in such event, any Option
or SAR having a per share Exercise Price or Strike Price equal to, or in excess
of, the Fair Market Value of a share of Common Stock subject thereto may be
canceled and terminated without any payment or consideration therefor);

 

20



--------------------------------------------------------------------------------

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Awards to
reflect such equity restructuring. Any adjustment in Incentive Stock Options
under this Section 12 (other than any cancellation of Incentive Stock Options)
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this
Section 12 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Any such
adjustment shall be conclusive and binding for all purposes. Payments to holders
pursuant to clause (iii) above shall be made in cash or, in the sole discretion
of the Committee, in the form of such other consideration necessary for a
Participant to receive property, cash, or securities (or combination thereof) as
such Participant would have been entitled to receive upon the occurrence of the
transaction if the Participant had been, immediately prior to such transaction,
the holder of the number of shares of Common Stock covered by the Award at such
time (less any applicable Exercise Price or Strike Price). In addition, prior to
any payment or adjustment contemplated under this Section 12, the Committee may
require a Participant to (A) represent and warrant as to the unencumbered title
to his or her Awards; (B) bear such Participant’s pro rata share of any
post-closing indemnity obligations, and be subject to the same post-closing
purchase price adjustments, escrow terms, offset rights, holdback terms, and
similar conditions as the other holders of Common Stock and (C) deliver
customary transfer documentation as reasonably determined by the Committee.

13. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if: (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards; (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 12 of
the Plan) or (iii) it would materially modify the requirements for participation
in the Plan; provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary. Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 13(b) of the Plan without
stockholder approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively (including after a Participant’s Termination); provided, that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall

 

21



--------------------------------------------------------------------------------

not to that extent be effective without the consent of the affected Participant;
provided, further, that without stockholder approval, except as otherwise
permitted under Section 12 of the Plan, (i) no amendment or modification may
reduce the Exercise Price of any Option or the Strike Price of any SAR; (ii) the
Committee may not cancel any outstanding Option or SAR and replace it with a new
Option or SAR (with a lower Exercise Price or Strike Price, as the case may be)
or other Award or cash payment that is greater than the intrinsic value (if any)
of the cancelled Option or SAR and (iii) the Committee may not take any other
action which is considered a “repricing” for purposes of the stockholder
approval rules of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or quoted.

14. General.

(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including,
without limitation, the effect on such Award of the death, Disability or
Termination of a Participant, or of such other events as may be determined by
the Committee. For purposes of the Plan, an Award Agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award. The Committee need not require
an Award Agreement to be signed by the Participant or a duly authorized
representative of the Company.

(b) Nontransferability.

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant (including, without limitation, except as may be prohibited by
applicable law, pursuant to a domestic relations order) other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any other member of the Company Group;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and his or her Immediate Family Members; or
(D) a beneficiary to whom donations are eligible to be treated as “charitable

 

22



--------------------------------------------------------------------------------

contributions” for federal income tax purposes (each transferee described in
clauses (A), (B), (C) and (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that: (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award Agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
Termination of the Participant under the terms of the Plan and the applicable
Award Agreement shall continue to be applied with respect to the Participant,
including, without limitation, that an Option shall be exercisable by the
Permitted Transferee only to the extent, and for the periods, specified in the
Plan and the applicable Award Agreement.

(c) Dividends and Dividend Equivalents. The Committee, in its sole discretion,
may provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property, on a current
or deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided, that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
(i) Options or SARs; or (ii) unearned Performance Compensation Awards or other
unearned Awards subject to performance conditions (other than, or in addition
to, the passage of time) (although dividends, dividend equivalents or other
similar payments may be accumulated in respect of unearned Awards and paid
within fifteen (15) days after such Awards are earned and become payable or
distributable).

(d) Tax Withholding.

(i) A Participant shall be required to pay to the Company or any other member of
the Company Group, and the Company or any other member of the Company Group
shall have the right and is hereby authorized to withhold, from any cash, shares
of Common Stock, other securities or other property issuable or deliverable
under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, shares of Common Stock, other securities or
other property) of any required withholding or any other applicable taxes in
respect of an Award, its exercise, or any

 

23



--------------------------------------------------------------------------------

payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Committee or the Company to
satisfy all obligations for the payment of such withholding or any other
applicable taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant to the exercise or settlement of the
Award a number of shares with a Fair Market Value equal to such withholding
liability, provided that with respect to shares withheld pursuant to clause (B),
the number of such shares may not have a Fair Market Value greater than the
minimum required statutory withholding liability.

(e) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or any other member of the Company Group, or other person, shall
have any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
any other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Company or any
other member of the Company Group may at any time dismiss a Participant from
employment or discontinue any consulting relationship, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
any Award Agreement. By accepting an Award under the Plan, a Participant shall
thereby be deemed to have waived any claim to continued exercise or vesting of
an Award or to damages or severance entitlement related to non-continuation of
the Award beyond the period provided under the Plan or any Award Agreement,
except to the extent of any provision to the contrary in any written employment
contract or other agreement between the Company and nay member of the Company
Group and the Participant, whether any such agreement is executed before, on or
after the Date of Grant.

(f) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may, in its sole discretion, amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or any other member of the Company Group.

(g) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be

 

24



--------------------------------------------------------------------------------

entitled to receive the amounts payable with respect to an Award, if any, due
under the Plan upon his or her death. A Participant may, from time to time,
revoke or change his or her beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.

(h) Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan. Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be a member of
the Company Group (by reason of sale, divestiture, spin-off or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

(i) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such person.

(j) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of

 

25



--------------------------------------------------------------------------------

the Company or any other member of the Company Group issued under the Plan shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 9 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of the Company or any
other member of the Company Group issued under the Plan to make appropriate
reference to such restrictions or may cause such Common Stock or other
securities of the Company or any other member of the Company Group issued under
the Plan in book-entry form to be held subject to the Company’s instructions or
subject to appropriate stop-transfer orders. Notwithstanding any provision in
the Plan to the contrary, the Committee reserves the right to add any additional
terms or provisions to any Award granted under the Plan that it, in its sole
discretion, deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate Fair
Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or issued, as applicable), over (B) the
aggregate Exercise Price or Strike Price (in the case of an Option or SAR,
respectively) or any amount payable as a condition of issuance of shares of
Common Stock (in the case of any other Award). Such amount shall be delivered to
the Participant as soon as practicable following the cancellation of such Award
or portion thereof.

(k) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(l) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs

 

26



--------------------------------------------------------------------------------

because of illness or accident, or is a minor, or has died, then any payment due
to such person or his or her estate (unless a prior claim therefor has been made
by a duly appointed legal representative) may, if the Committee so directs the
Company, be paid to his or her spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

(m) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(n) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any other member of the Company Group, on
the one hand, and a Participant or other person or entity, on the other hand. No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

(o) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company or any other member of the Company Group and/or any other information
furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself.

(p) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(q) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

(r) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any

 

27



--------------------------------------------------------------------------------

person or entity or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be construed
or deemed stricken as to such jurisdiction, person or entity or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(s) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(t) 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of this Plan comply with Section 409A of the Code, and all
provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any other
member of the Company Group shall have any obligation to indemnify or otherwise
hold such Participant (or any beneficiary) harmless from any or all of such
taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as separate payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six months after the
date of such Participant’s “separation from service” or, if earlier, the
Participant’s date of death. Following any applicable six month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation

 

28



--------------------------------------------------------------------------------

pursuant to Section 409A of the Code and any Treasury Regulations promulgated
thereunder or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code and any Treasury Regulations promulgated thereunder.

(u) Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award Agreement may provide that the Committee may, in its sole
discretion, cancel such Award if the Participant has engaged in or engages in
any Detrimental Activity. The Committee may also provide in an Award Agreement
that if the Participant otherwise has engaged in or engages in any Detrimental
Activity, the Participant will forfeit any gain realized on the vesting or
exercise of such Award, and must repay the gain to the Company. The Committee
may also provide in an Award Agreement that if the Participant receives any
amount in excess of what the Participant should have received under the terms of
the Award for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company. Without limiting the foregoing, all Awards shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with applicable law.

(v) Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to the Company or any other member of the Company
Group, as applicable, and any amounts the Committee otherwise deems appropriate
pursuant to any tax equalization policy or agreement. Notwithstanding the
foregoing, if an Award is “deferred compensation” subject to Section 409A of the
Code, the Committee will have no right to offset against its obligation to
deliver shares of Common Stock (or other property or cash) under the Plan or any
Award Agreement if such offset could subject the Participant to the additional
tax imposed under Section 409A of the Code in respect of an outstanding Award.

(w) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company Group. Masculine pronouns and other words of
masculine gender shall refer to both men and women. The titles and headings of
the sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 

29